FILED
                                                                   May 14 2020, 8:45 am

                                                                        CLERK
                                                                    Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court




ATTORNEYS FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Curtis T. Hill, Jr.                                       Joel C. Wieneke
Attorney General of Indiana                               Wieneke Law Office, LLC
                                                          Brooklyn, Indiana
Ellen H. Meilaender
Supervising Deputy Attorney General
Indianapolis, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

State of Indiana,                                         May 14, 2020
Appellant-Plaintiff,                                      Court of Appeals Case No.
                                                          19A-CR-1735
        v.                                                Appeal from the Putnam Circuit
                                                          Court
April D. Glaze,                                           The Honorable Matthew L.
Appellee-Defendant.                                       Headley, Judge
                                                          Trial Court Cause No.
                                                          67C01-1807-F1-168



Sharpnack, Senior Judge.




Court of Appeals of Indiana | Opinion 19A-CR-1735 | May 14, 2020                            Page 1 of 13
                                    Statement of the Case
[1]   The State of Indiana appeals the trial court’s partial grant of April Glaze’s

      motion to suppress evidence. We affirm.


                                                      Issue
[2]   The State raises one issue, which we restate as: whether the trial court erred in

      partially granting Glaze’s motion to suppress.


                                Facts and Procedural History
[3]   On April 4, 2018, Detective Troy Cobb of the Indiana State Police and

      Investigator David Meadows of the Putnam County Prosecutor’s Office

      interrogated Glaze at the prosecutor’s office as part of an ongoing investigation

      into the molestation of Glaze’s daughters. The interrogation was recorded.


[4]   We discuss the circumstances of the interrogation in more detail below, but

      Cobb had driven Glaze to the office, with the understanding that he would

      return her home afterwards. Twenty-four minutes into the interview, Glaze

      stated, “I just want to get this over with Dave . . . I want to go back home.” Tr.

      Ex. Vol., State’s Ex. 1, 23:24. Meadows indicated they intended to take her

      home, but they instead continued to question her. The interrogation continued,

      with several breaks, for another hour, after which Cobb took Glaze home.


[5]   On July 31, 2018, the State charged Glaze with several felonies, including child

      molesting and promotion of human trafficking of a minor. On August 23,

      2018, Glaze filed a Notice of Defense of Insanity and a request for funds to hire

      Court of Appeals of Indiana | Opinion 19A-CR-1735 | May 14, 2020          Page 2 of 13
      a psychiatrist or psychologist to assist her in her defense. The trial court

      granted Glaze’s request and further appointed two experts to independently

      examine her.


[6]   On March 11, 2019, Glaze filed a Motion to Suppress Evidence, asking the

      court to suppress all statements she made during the investigation of this case.

      On April 29, the trial court held an evidentiary hearing on suppression and

      competency issues. The State subsequently filed briefs separately addressing the

      suppression and competency issues.


[7]   On July 7, the trial court issued two orders: the first stated that Glaze was

      competent to stand trial; and the second granted in part Glaze’s motion to

      suppress. Specifically, the court “suppresse[d] all statements and any

      subsequent investigation that came out of these statements made by [Glaze]

      after [she] requested to go home [during the April 4, 2018 interrogation].”

      Appellant’s App. Vol. II, p. 79. This appeal followed. Upon the State’s

      motion, the trial court has stayed further proceedings pending the outcome of

      this appeal.


                                    Discussion and Decision
[8]   The State appeals the trial court’s suppression order pursuant to Indiana Code

      section 35-38-4-2(5) (2015), which allows the State to appeal “from an order

      granting a motion to suppress evidence, if the ultimate effect of the order is to

      preclude further prosecution of one (1) or more counts of an information or

      indictment.” On appeal, the State argues the trial court should not have

      Court of Appeals of Indiana | Opinion 19A-CR-1735 | May 14, 2020           Page 3 of 13
       suppressed the statements Glaze made after she said she wanted to go home,

       because: (1) Glaze was not in custody, and as a result her Miranda rights were

       not implicated; and (2) even if Glaze was in custody, she did not unequivocally

       express her right to remain silent.


[9]    We first address whether Glaze was in custody when she told Detective Cobb

       and Investigator Meadows that she wanted to go home. The custody inquiry is

       a mixed question of fact and law. State v. Ruiz, 123 N.E.3d 675, 679 (Ind.

       2019), cert. pending. We defer to the trial court’s factual findings, without

       reweighing the evidence, and we consider conflicting evidence most favorably

       to the suppression ruling. Id. But we review de novo the legal question of

       whether the facts establish that a suspect was in custody. Id.


[10]   Custody, for purposes of Miranda, occurs when two criteria are met. Id. at 680.

       “First, the person’s freedom of movement is curtailed to ‘the degree associated

       with a formal arrest.’” Id. (quoting Maryland v. Shatzer, 559 U.S. 98, 112, 130 S.

       Ct. 1213, 1224, 175 L. Ed. 2d 1045 (2010)). Freedom of movement is curtailed

       when a reasonable person would not feel free to terminate the interrogation and

       leave. Id. “[S]econd, the person undergoes ‘the same inherently coercive

       pressures as the type of station house questioning at issue in Miranda.’” Id.

       (quoting Howes v. Fields, 565 U.S. 499, 509, 132 S. Ct. 1181, 1190, 182 L. Ed. 2d

       17 (2012)).


[11]   The initial determination of custody depends on the objective circumstances of

       the interrogation, not on the subjective views harbored by either the


       Court of Appeals of Indiana | Opinion 19A-CR-1735 | May 14, 2020           Page 4 of 13
       interrogators or the person being questioned. Stansbury v. California, 511 U.S.

       318, 323, 114 S. Ct. 1526, 1529, 128 L. Ed. 2d 293 (1994). The test is how a

       reasonable person in the suspect’s shoes would understand the situation, based

       on the totality of the circumstances surrounding the interrogation. Loving v.

       State, 647 N.E.2d 1123, 1125 (Ind. 1995). The United States Supreme Court

       has identified only one subjective characteristic relevant to the custody analysis:

       whether the suspect is a child if the child’s age “was known to the officer at the

       time of the interview, or would have been objectively apparent to any

       reasonable officer, . . . .” J.D.B. v. North Carolina, 564 U.S. 261, 274, 131 S. Ct.
                                                            1
       2394, 2404, 180 L. Ed. 2d 310 (2011).


[12]   The Indiana Supreme Court has identified some of the factors that may be

       considered under the totality of objective circumstances: “the location,

       duration, and character of questioning; statements made during the

       questioning; the number of law-enforcement officers present; the extent of

       police control over the environment; the degree of physical restraint; and how

       the interview begins and ends.” Ruiz, 123 N.E.3d at 680.


[13]   The events leading to the April 4, 2018 interrogation are pertinent to our

       custody inquiry. Two years before the interrogation, Glaze’s then-husband,

       Robert Glaze (“Robert”), and Paul Crowder had been convicted of offenses



       1
         Glaze asks the Court to extend the custody analysis to consider the subjective factor of whether a suspect
       has an intellectual disability, if the disability “is known or obvious to the police officers” conducting the
       questioning. Appellee’s Br. p. 23. Conversely, the State argues the trial court erred by considering Glaze’s
       intellectual disability in the custody analysis. We need not address these issues to resolve the State’s appeal.

       Court of Appeals of Indiana | Opinion 19A-CR-1735 | May 14, 2020                                     Page 5 of 13
       related to the molestation and trafficking of Glaze’s two daughters. Glaze was

       on probation for convictions related to the investigation into Robert and

       Crowder, and the Department of Child Services had custody of Glaze’s

       daughters.


[14]   The April 4 interrogation occurred after law enforcement had received

       additional information indicating Glaze may have been directly involved in the

       offenses against the children. Investigator Meadows had previously questioned

       Glaze several times in connection with the investigation into Robert’s and

       Crowder’s offenses.


[15]   Next, we turn to the interrogation itself, considering the factors stated by the

       Indiana Supreme Court in Ruiz. Starting with the location of the interrogation,

       Detective Cobb picked up Glaze at her home and drove her to Investigator

       Meadows’ office in the Putnam County Courthouse. Glaze did not have a car

       and depended on Detective Cobb for a ride home. Cobb and Meadows put

       Glaze in an interview room. It appears from the recording of the interrogation

       that the room was not very large, because Cobb and Meadows sat across from

       Glaze at a table. These facts weigh in favor of a determination that Glaze was

       in custody.


[16]   On a related note, although the interrogation did not occur at a police station,

       law enforcement still had full control over the interview room. Meadows and

       Cobb directed Glaze into the room, told her where to sit, and closed the door at




       Court of Appeals of Indiana | Opinion 19A-CR-1735 | May 14, 2020          Page 6 of 13
       the beginning of the interrogation. When Meadows and Cobb took breaks,

       they left the room and closed the door behind them.


[17]   We next consider the character of the questioning. Meadows read Glaze an

       advisement of her Miranda rights, after she demonstrated difficulty in reading

       the advisement form by herself. Meadows asked her to sign the form, if she

       understood it, and Glaze signed. Meadows and Cobb both told Glaze she

       could end the questioning at any time, and Meadows stated Glaze was not

       under arrest.


[18]   Next, Meadows reminded Glaze that she was on probation for offenses arising

       out of Robert’s and Crowder’s molestations and trafficking of her daughters,

       and he stated that she had previously minimized, or failed to fully discuss,

       Robert’s criminal activities. Meadows stated he thought Glaze’s daughters had

       experienced more abuse than had been previously disclosed, and he further

       stated he needed more information from Glaze.


[19]   After a brief discussion of who else may have interacted with the girls,

       Meadows told Glaze he wanted the children to be safe. Glaze responded that

       she also wanted them to be safe and wanted them to come home. She began to

       cry, and Meadows repeatedly stated that he needed her help. He also discussed

       steps Glaze had taken to regain custody of her daughters, including obtaining

       counseling and seeking employment. Meadows then told Glaze, “the next part

       is . . . to get this all out.” Tr. Ex. Vol., State’s Ex. 1, at 8:22-8:29. He also said,

       “If you truly love them . . . you’re going to help us do that.” Id. at 8:30. A


       Court of Appeals of Indiana | Opinion 19A-CR-1735 | May 14, 2020             Page 7 of 13
       reasonable person would have concluded that participating in the interrogation

       was a necessary part of the process of regaining custody of her children.


[20]   Meadows further accused Glaze of wrongdoing, stating “I think you probably

       did have some idea of what was going to happen” when her daughters went

       with men who molested them. Id. at 14:24. Glaze denied knowing what

       Robert and Crowder were doing with the children, but Meadows responded

       that she knew Robert was molesting the children, having caught him with them.

       He stated, “you knew it was wrong.” Id. at 17:10. Meadows also stated Glaze

       and Robert “had nothing but sex on your mind – whether it was with the girls .

       . . .” Id. at 20:22. He further stated, “you knew they were being sold.” Id. at

       21:59.


[21]   The United States Supreme Court has stated, “An officer’s knowledge or beliefs

       may bear upon the custody issue if they are conveyed, by word or deed, to the

       individual being questioned.” Stansbury, 511 U.S. at 325, 114 S. Ct. at 1530.

       “The weight and pertinence of any communications regarding the officer’s

       degree of suspicion will depend upon the facts and circumstances of the

       particular case.” Id. Meadows accused Glaze of participating in the

       molestation and trafficking of her daughters, and a reasonable person, being

       faced with such serious accusations, may have believed she was in custody to

       answer for those offenses.


[22]   The above factors support the trial court’s determination that Glaze was in

       custody. Balanced against those factors, the State notes: (1) Cobb and


       Court of Appeals of Indiana | Opinion 19A-CR-1735 | May 14, 2020         Page 8 of 13
       Meadows had told Glaze at the beginning that they would stop the questioning

       if she wished; (2) the interview lasted only twenty-four minutes before Glaze

       asked to be taken home and was rebuffed; (3) Glaze was not handcuffed; and

       (4) Cobb ultimately took Glaze home when she asked for a lawyer, one hour

       after she had first asked to be taken home.


[23]   Nevertheless, under the totality of the circumstances, including being

       transported to the prosecutor’s office, being questioned in a small room under

       the control of law enforcement, being led to believe that participation in the

       interrogation was part of the process of getting her children back, and being

       accused of committing serious crimes, we conclude a reasonable person would

       have concluded his or her freedom of movement was curtailed, and he or she

       was being subjected to coercive pressures similar to a police station interview.

       The trial court did not err in concluding Glaze was in custody when she asked

       to be taken home and was refused. See Ruiz, 123 N.E.3d at 681 (Ruiz was in

       custody during interrogation; despite being told he was free to leave at any

       time, officers had directed Ruiz to appear at the police station, he was

       questioned in a small room by two officers, and they accused him of serious

       crimes); see also Bean v. State, 973 N.E.2d 35, 43 (Ind. Ct. App. 2012) (Bean was

       in custody when he was questioned by police; although he was told he was free

       to leave at any time, the police drove Bean to the station, he was subjected to

       aggressive questioning, including accusations of child molesting, and he was

       advised of his Miranda rights at the beginning of the interrogation); trans. denied.




       Court of Appeals of Indiana | Opinion 19A-CR-1735 | May 14, 2020           Page 9 of 13
[24]   Having determined that Glaze was in custody for purposes of Miranda when

       she stated she wanted the interview to be over and she wanted to be driven

       home, we must next determine whether the trial court erred in determining that

       Glaze had exercised her right to remain silent at that point, and the
                                                        2
       interrogators disregarded that right.


[25]   For purposes of this issue, the State appeals from a negative judgment. Ruiz,

       123 N.E.3d at 679. Accordingly, the State must show the trial court’s decision

       was contrary to law, “meaning that the evidence was without conflict and all

       reasonable inferences led to a conclusion opposite that of the trial court.” Id.

       To the extent we consider matters of law, including constitutional questions,

       our review is de novo. Tiplick v. State, 43 N.E.3d 1259, 1262 (Ind. 2015).


[26]   On the question of whether a suspect has exerted the right to remain silent, the

       Indiana Supreme Court has stated:


                An assertion of the Miranda right to remain silent must be clear
                and unequivocal. In determining whether a defendant has
                asserted this right, the statements are considered as a whole.
                Mere expressions of reluctance to talk do not invoke the right to
                remain silent. This Court has held several times that raising
                doubts or expressing concern about continuing followed by




       2
        Glaze argues that her waiver of her Miranda rights at the beginning of the interrogation was invalid due to
       her intellectual disability. We do not need to address this argument to resolve the State’s appeal. In addition,
       Glaze’s Appellee’s Brief does not present a cross-appeal challenge to the admission of statements Glaze made
       during the interrogation before she stated she wanted to be taken home.

       Court of Appeals of Indiana | Opinion 19A-CR-1735 | May 14, 2020                                  Page 10 of 13
               continued dialogue do not unambiguously assert the right to
               remain silent.


       Wilkes v. State, 917 N.E.2d 675, 682 (Ind. 2009) (citations omitted).


[27]   In Wilkes, officers questioned Wilkes in connection with multiple murders.

       During the interrogation, and before he ultimately made incriminating

       statements, Wilkes told the officers, “I don’t want to talk about it no more. I

       don’t want to think about it. Cause right now I’m still high.” Id. He also said,

       “Well, I have, I’m still high and you’re going to go away,” and “No I can end

       this today with me . . . .” Id. After he made those statements, the interrogation

       continued. The Indiana Supreme Court concluded Wilkes had not

       unequivocally expressed his right to remain silent.


[28]   Similarly, in Clark v. State, 808 N.E.2d 1183, 1190 (Ind. 2004), police officers

       questioned Clark in connection with a murder. Clark made the following

       statements: “This is crazy. Y’all might as well send me across the street

       (referring to jail),” “Please, man, you might as well take me across the street,”

       and “You already tryin’ to charge me with this. So leave me alone and take me

       over here.” Id. After he made those statements, Clark continued to speak with

       the officers. The Indiana Supreme Court concluded Clark had not sufficiently

       invoked his Miranda rights.


[29]   By contrast, in Risinger v. State, 137 N.E.3d 292, 295 (Ind. Ct. App. 2019), trans.

       denied, two officers questioned Risinger about his involvement in a murder.

       Nineteen minutes into the interview, Risinger stated, “I’m done talking.” Id.

       Court of Appeals of Indiana | Opinion 19A-CR-1735 | May 14, 2020         Page 11 of 13
       The detectives continued to question him. Later in the interview, Risinger

       repeated that he was “done talking,” but the questioning continued. Id. at 295-

       96. A panel of this Court determined that Risinger had unequivocally exercised

       his right to remain silent, and the interrogating officers had not “scrupulously

       honored” his rights. Id. at 298.


[30]   Turning to Glaze’s case, we conclude the circumstances more closely resemble

       the facts of Risinger rather than the facts of Wilkes and Clark. Cobb had driven

       Glaze to the prosecutor’s office from her home, a distance of twenty-five miles.

       Cobb had agreed to drive Glaze home at the end of the questioning.


[31]   At the beginning of the interrogation, Meadows and Cobb both told Glaze, who

       is cognitively impaired, that she had the right to stop the questioning at any

       time. Twenty-four minutes into the interview, Cobb suggested that they should

       take a break and give Glaze time to think. Glaze stated, “I just want to get this

       over with Dave . . . I want to go back home.” Tr. Exhibit Vol., State’s Ex. 1,

       23:24. Cobb said, “I intend to take you back home. But we’re gonna – we’re

       going to get this entire thing out. Because I’m not gonna have six or seven or

       eight conversations with you. Are you Troy?” Id. at 23:32 Troy responded,

       “Nope.” Id. A minute later, Meadows and Cobb took a short break and then

       resumed questioning Glaze. About thirty minutes later, Meadows and Cobb

       took another break. While Glaze was alone in the room, she was in an

       emotional state and stated, “They won’t take me home.” Id. at 1:08. She next

       stated out loud she would just tell them she was done with the questioning.



       Court of Appeals of Indiana | Opinion 19A-CR-1735 | May 14, 2020        Page 12 of 13
[32]   The interrogation ultimately ended when Glaze specifically requested an

       attorney, but by that point Glaze had already unequivocally expressed an intent

       to end the questioning. The officers rejected her request to be taken home,

       stating that they were going to finish up the questioning that day. We conclude

       that the officers failed to “scrupulously honor” Glaze’s exercise of her right to

       remain silent, as described in Risinger, and the trial court did not err in

       suppressing statements Glaze made after she stated that she wanted to end the

       questioning and go home.


                                                 Conclusion
[33]   For the reasons stated above, we affirm the judgment of the trial court.


[34]   Affirmed.


       Kirsch, J., and Robb, J., concur.




       Court of Appeals of Indiana | Opinion 19A-CR-1735 | May 14, 2020              Page 13 of 13